



Exhibit 10.6




INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into, effective as
of February 27, 2017 between Key Energy Services, Inc., a Delaware corporation
(the “Company”), and _______________ (“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director and/or officer of the Company and/or its
subsidiaries;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations; and
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company and/or its subsidiaries and in order to induce Indemnitee
to provide services to the Company and/or any of its subsidiaries as a director
or officer, the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses to, Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement and, to the extent insurance is maintained for the coverage of
Indemnitee, under the Company’s directors’ and officers’ liability policies.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at the Company’s request, with
another enterprise, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby covenant and
agree as follows:
1.Indemnification
(a)Third Party Proceedings. In the event Indemnitee was or is a party to or
other participant in, or is threatened to be made a party to or other
participant in, a Proceeding (except as described in Section 1(b) below) by
reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee from and against any and all Expenses, liabilities, losses,
judgments, fines, amounts paid or to be paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld), any interest, assessments or other charges imposed thereon and any
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, which are actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein; provided, that Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
(i) Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or (ii) with respect to any criminal Proceeding, Indemnitee had reasonable cause
to believe that Indemnitee’s conduct was unlawful.
(b)Proceedings by or in the Right of the Company. In the event Indemnitee was or
is a party to or other participant in, or is threatened to be made a party to or
other participant in, a Proceeding by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses, liabilities, losses,
judgments, fines, amounts paid in settlement (to the fullest extent
indemnification of judgments, fines and amounts paid in settlement are permitted
by law), any interest, assessments or other charges imposed thereon and any
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, in each case to the extent
actually and reasonably incurred by Indemnitee in connection with such
Proceeding or any claim, issue or matter therein if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, that no indemnification
shall be made under this Section 1(b) in respect of any claim, issue or matter
as to which Indemnitee shall have been finally adjudged by a court to be liable
to the Company, unless and only to the extent that the court in which such
Proceeding is or was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses,
liabilities, losses, judgments, fines and amounts paid in settlement which the
court shall deem proper.





--------------------------------------------------------------------------------





(c)Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement and except as provided in
Section 9, to the extent that Indemnitee is a party to or a participant in and
is successful, on the merits or otherwise, in any Proceeding or in defense of
any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by or on behalf of
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of Indemnitee in connection with each successfully resolved
claim, issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
(d)Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s status as a current or former director, officer, employee, agent or
trustee of the Company or of any other corporation, partnership, joint venture,
trust or other enterprise Indemnitee is or was serving at the request of the
Company, a witness in any Proceeding to which Indemnitee is not a party and is
not threatened to be made a party, he or she shall be indemnified against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection therewith.
2.Advancement of Expenses; Indemnification Procedure
(a)Advancement of Expenses. The Company shall advance, to the extent not
prohibited by law, all Expenses incurred by Indemnitee in connection with any
Proceeding referenced in Section 1(a) or (b) hereof. The advances to be made
hereunder shall be paid by the Company to Indemnitee within ten (10) days
following delivery of a written request therefor by Indemnitee to the Company
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made by the Company without regard to Indemnitee’s ability to repay the Expenses
and without regard to Indemnitee’s ultimate entitlement to indemnification under
the provisions of this Agreement. Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company. The
right to advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein. Written requests of
Indemnitee for advances shall provide reasonable accounting for the Expenses to
be paid by the Company (but which, for avoidance of doubt, in the case of
expenses in connection with legal services, need not include any references to
legal work performed or to expenditures made that might cause Indemnitee to
waive any privilege accorded by applicable law).
(b)Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice in
writing upon the sooner of (a) becoming aware of a Proceeding where
indemnification or the advancement of Expenses may be sought or (b) being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any matter which may be subject to indemnification or
the advancement of Expenses covered hereunder. Notice to the Company shall be
directed to the General Counsel of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee pursuant to Section 15 hereof). Notice shall
be deemed received as set forth in Section 15 hereof. In addition, Indemnitee
shall give the Company such information and cooperation in the defense of any
Proceeding as shall be within Indemnitee’s power, except that Indemnitee shall
not be required to give the Company information that is privileged or
confidential as to Indemnitee. The failure of Indemnitee to give the notice
required under this Section 2(b) shall not relieve the Company of any obligation
it may have to Indemnitee hereunder, provided that giving such notice shall be a
condition precedent to Indemnitee’s right to be indemnified under this Agreement
if the failure to give such notice materially prejudices any right, claim or
defense available to the Company.
(c)Procedure.
(i)Upon written request by Indemnitee for any indemnification provided for in
Section 1(a) or 1(b), a determination, if such determination is required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by the Company in accordance with applicable law. If
Indemnitee is a director or officer at the time of such determination, such
determination shall be made by any of the following:
A.directors holding a majority of the total votes not held by directors who are,
or were nominated or designated by, parties, or Affiliates of parties, to such
Proceeding, even though less than a quorum;
B.a committee of such directors designated by such majority vote, even though
less than a quorum;
C.if there are no such directors or if such directors so direct, by independent
legal counsel in a written opinion; or
D.by the stockholders of the Company.





--------------------------------------------------------------------------------





Indemnitee shall be presumed to have met the relevant standard of conduct to be
entitled to indemnification under this Agreement, the Company (including, for
all purposes of this Section, the Company’s directors who are not parties to
such Proceeding, a committee of such directors, independent legal counsel, or
its stockholders) shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption,
and, if the determination has not been made by the Company within thirty (30)
days of a written request by Indemnitee for indemnification, Indemnitee shall be
deemed to have met such standard. In addition, the knowledge and/or actions, or
failure to act, of any other director, officer, employee, agent or trustee of
the Company or any other foreign or domestic corporation, partnership, joint
venture, trust or other enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement. Any
Expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
cooperating with the Company (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel, or its
stockholders) in its determination of Indemnitee’s entitlement to
indemnification hereunder shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
(ii)If a claim under this Agreement for indemnification is not paid in full by
the Company within sixty (60) days, or a claim under this Agreement for
advancement of Expenses is not paid in full by the Company within ten (10) days,
after a written request for payment thereof has first been received by the
Company, Indemnitee may at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim and, subject to Section 9 of
this Agreement, Indemnitee shall also be entitled to be paid for the Expenses
(including reasonable attorneys’ fees) of bringing such action; provided,
however, that for purposes of Indemnitee’s entitlement to be paid such
enforcement Expenses under this Section 2(c)(ii) or Section 14, the reference in
the definition of Expenses to “all other disbursements or expenses of the type
customarily incurred in connection with defending, preparing to defend, or
investigating a Proceeding” shall instead be deemed to refer to “all other
disbursements or expenses of the types customarily incurred in connection with
an action to enforce indemnification or advancement rights.” It shall be a
defense to any such action (other than an action brought to enforce a claim for
Expenses incurred in connection with any Proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed, but the burden of proving such defense shall be on the Company,
and Indemnitee shall be entitled to receive interim payments of Expenses
pursuant to Section 2(a) unless and until such defense may be finally
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide on a de novo basis, and neither the failure of
the Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel or its stockholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel or its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct; provided,
however, if a determination shall have been made or been deemed to have been
made pursuant to Section 2(c)(i) that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any action commenced
pursuant to this Section 2(c)(ii), absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification. The Company hereby agrees that it shall not assert in any
action, whether commenced pursuant to this Section 2(c)(ii), Section 14 or
otherwise, that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such action that the Company
is bound by the provisions of this Agreement.
(d)Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Company has directors’ and officers’
insurance policies in effect, then the Company shall give prompt notice of the
commencement of such Proceeding to the insurers of such policies in accordance
with the procedures set forth in such policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
(e)Selection of Counsel. Upon notification of the Company of the commencement of
any Proceeding as to which indemnification will or could be sought under this
Agreement, the Company shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, that (i) Indemnitee shall have the right to employ his or her counsel
in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not within sixty (60) days, in fact, have employed
counsel to assume the defense of such Proceeding, then the Expenses of
Indemnitee’s counsel shall be at the expense of the Company. In the event
separate counsel is retained by an Indemnitee pursuant to this Section





--------------------------------------------------------------------------------





2(e), the Company shall cooperate with Indemnitee with respect to the defense of
the Proceeding, including making documents, witnesses and other reasonable
information related to the defense available to Indemnitee and such separate
counsel pursuant to joint-defense agreements or confidentiality agreements, as
appropriate. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii)(B) above.
(f)Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent. The Company may
settle a Proceeding on behalf of Indemnitee, but only with the prior written
consent of Indemnitee , except that Indemnitee’s consent to a settlement shall
not be required if the sole relief provided is monetary damages that are paid by
the Company and such settlement would not result in (i) the imposition of a
consent order, injunction or decree that would restrict the future activity or
conduct of Indemnitee, (ii) a finding or admission of a violation of law or
violation of the rights of any person by Indemnitee, (iii) a finding or
admission that would have an adverse effect on other claims made or threatened
against Indemnitee, or (iv) any monetary liability of Indemnitee that will not
be promptly paid or reimbursed by the Company. Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.
The Company shall not be liable to indemnify Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; provided, however, that the Company’s liability hereunder shall not be
excused if participation in the Proceeding by the Company was barred by this
Agreement.
3.Additional Indemnification Rights; Nonexclusivity
(a)Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by
Delaware law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s Bylaws or by any statute. In the event of any
change, after the date of this Agreement, in any applicable law, statute or rule
(including any judicial decision) which expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer
thereof, such changes shall be, ipso facto, within the purview of Indemnitee’s
rights and the Company’s obligations under this Agreement. In the event of any
change in any applicable law, statute or rule (including any judicial decision)
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer thereof, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.
(b)Nonexclusivity. The indemnification and advancement of Expenses provided by
this Agreement shall not be deemed exclusive of any rights to which Indemnitee
may be entitled under the Company’s Certificate of Incorporation, the Company’s
Bylaws, any agreement, any vote of stockholders or disinterested directors, the
Delaware General Corporation Law or otherwise, both as to action taken in
Indemnitee’s official capacity and as to action taken in another capacity while
holding such office. The indemnification and advancement of Expenses provided
under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity as described in Section 11(g)
even though Indemnitee may have ceased to serve in such capacity at the time of
any Proceeding.
4.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement or otherwise to indemnification by the Company for some or a portion
of the Expenses, judgments, fines or penalties actually or reasonably incurred
by him in the investigation, preparation for, defense, appeal or settlement of
any Proceeding, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such Expenses,
judgments, fines or penalties to which Indemnitee is entitled.
5.Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee in connection therewith.
6.Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, applicable law or public policy may prohibit the Company from
indemnifying its directors and officers, and/or the directors and officers of
any of its subsidiaries under this Agreement or otherwise. Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under applicable law or public policy to
indemnify Indemnitee.
7.Directors’ and Officers’ Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company and/or
its subsidiaries with coverage for losses from wrongful acts or to ensure the
Company’s performance of its indemnification obligations under this Agreement.
Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by





--------------------------------------------------------------------------------





such coverage. In all policies of directors’ and officers’ liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s and/or its subsidiaries’ directors, if Indemnitee is a
director, or of the Company’s and/or its subsidiaries’ officers, if Indemnitee
is not a director of the Company but is an officer thereof. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, if Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company, or for any similar reason.
8.Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless perform its obligations hereunder to the fullest extent permitted
by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.
9.Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
(a)Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions from which a director or officer may not be relieved of liability
under applicable law (including, without limitation, the Delaware General
Corporation Law); or
(b)Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) Permitted
Counterclaims, (ii) with respect to Proceedings or claims brought to establish
or enforce a right to indemnification or advancement of Expenses under this
Agreement or any other agreement, insurance policy, the Company’s Certificate of
Incorporation or Bylaws, statute or law (including without limitation
Section 145 of the Delaware General Corporation Law or any similar successor
statute), in each case as now or hereafter in effect or (iii) if the Board of
Directors of the Company has approved the initiation or bringing of such
Proceeding or claim; or
(c)Claims Under Section 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale, or the sale and purchase,
by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
10.Effectiveness of Agreement. This Agreement shall be effective as of the date
set forth on the first page and may apply to acts or omissions of Indemnitee
which occurred prior to such date if Indemnitee was an officer, director,
employee, agent or trustee of the Company and/or any of its subsidiaries, or was
serving at the request of the Company as director, officer, employee, agent or
trustee of any other foreign or domestic corporation, partnership, joint
venture, trust or other enterprise, at the time such act or omission occurred.
11.Construction of Certain Phrases. For purposes of this Agreement, references
to:
(a)“Affiliate” shall mean, with respect to any person, a person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the person specified.
(b)the “Company” shall include, in addition to the resulting entity, any
constituent entity (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or trustees, so that if Indemnitee is or was a director, officer,
employee, agent or trustee of such constituent entity, or is or was serving at
the request of such constituent entity as a director, officer, employee, agent
or trustee of any other foreign or domestic corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the entity or surviving
entity as Indemnitee would have with respect to such constituent corporation if
its separate existence had continued.
(c)“Control”, when used with respect to any specified person, shall mean the
power to direct or cause the direction of the management or policies of such
person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and “Controlled” has a correlative
meaning.
(d)“Controlled Affiliate” shall mean an affiliate (as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) Controlled, directly or
indirectly, by Platinum.
(e)“other enterprise” shall include employee benefit plans; references to
“fines” shall include any excise taxes or penalties assessed on Indemnitee with
respect to an employee benefit plan.





--------------------------------------------------------------------------------





(f)References to “serving at the request of the Company” shall include, among
other possibilities, any service as a director, officer, employee or agent of
the Company and/or any of its subsidiaries which imposes duties on, or involves
services by, such person with respect to an employee benefit plan, its
participants or the beneficiaries thereof, and any director or officer of the
Company serving as a director, officer, or trustee of a direct or indirect
majority-owned subsidiary of the Company shall be deemed to so serve “at the
request of the Company.”
(g)A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.
(h)“Expense” or “Expenses” shall include all reasonable out-of-pocket fees,
costs and expenses, including without limitation, attorneys’ fees, retainers,
court costs, transcript costs, fees and expenses of experts (including
accountants and other advisors), witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, ERISA excise taxes or penalties assessed on Indemnitee with respect to an
employee benefit plan, federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
penalties and all other disbursements or expenses of the type customarily
incurred in connection with defending, preparing to defend, or investigating a
Proceeding (including Indemnitee’s (i) affirmative defenses in connection with a
claim not initiated by Indemnitee and (ii) mandatory counterclaims in connection
with any claim not initiated by Indemnitee (the foregoing clauses (i) and (ii),
collectively, “Permitted Counterclaims”) in such Proceeding), but shall exclude
the costs of Indemnitee’s counterclaims, other than Permitted Counterclaims.
Expenses shall also include Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for and other costs relating to any cost bond, supersedeas bond or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.
(i)“Indemnifiable Event” shall mean any event or occurrence (including, for
avoidance of doubt, the fact that any omission or failure to act has occurred)
that takes place either prior to or after the execution of this Agreement,
related to the fact that Indemnitee is or was a director or officer of the
Company and/or its subsidiaries, or by reason of any action taken by him or her
or of any inaction on his or her part while acting as director or officer of the
Company and/or its subsidiaries, or by reason of the fact that he or she is or
was serving at the request of the Company as a director, officer, employee,
agent or trustee of any another corporation, partnership, joint venture, trust
or other enterprise, in each case whether or not serving in such capacity at the
time any liability or expense is incurred for which indemnification or
advancement of Expenses can be provided under this Agreement.
(j)“Other Holders” shall mean, collectively, the stockholders of the Company
other than Platinum.
(k)“Platinum” shall mean Platinum Equity Advisors, LLC and its Controlled
Affiliates, managed funds and/or accounts.
(l)“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative or legislative hearing or any other threatened, pending or
completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative, investigative or other nature, and in each case whether or not
commenced prior to the date of this Agreement, that relates to an Indemnifiable
Event.
12.Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile transmission), each of which shall constitute an
original.
13.Successors and Assigns. The rights to indemnification and advancement of
expenses provided by, or granted pursuant to, this Agreement shall be contract
rights, and such rights shall continue as to a person who has ceased to be an
Indemnitee or has ceased to serve the Company or at the Company’s request, and
shall inure to the benefit of the estate, heirs, legatees, distributees,
executors, administrators and other comparable legal representatives of such
person.
14.Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all Expenses (as used in Section 2(c)(ii)),
including reasonable attorneys’ fees, incurred by Indemnitee with respect to
such action, unless as a part of such action, a court of competent jurisdiction
finally determines that each of the material assertions made by Indemnitee as a
basis for such action were not made in good faith or were frivolous. In the
event of an action instituted by or in the name of the Company under this
Agreement or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses, including reasonable
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action a court of competent jurisdiction
finally determines that each of Indemnitee’s material defenses to such action
were made in bad faith or were frivolous.  
15.Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if





--------------------------------------------------------------------------------





mailed by domestic certified or registered mail, postage prepaid, on the third
(3rd) business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement or as subsequently
modified by written notice given pursuant to this Section 15.
16.Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any Proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be brought only in the Delaware Court of Chancery.
17.Choice of Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to the principles
of conflicts of laws.
18.Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee (under any insurance policy or otherwise), who shall
execute all documents required and shall do all acts that may be necessary to
secure such rights and to enable the Company to effectively bring suit to
enforce such rights; provided that if Indemnitee is entitled to indemnification
from Platinum or any Other Holder, the Company agrees that its duties to
indemnify Indemnitee shall be primary to those of Platinum or such Other Holder,
and to the extent Platinum or such Other Holder actually indemnifies Indemnitee,
Platinum or such Other Holder, as applicable, shall be subrogated to the rights
of Indemnitee against the Company for indemnification. The Company hereby
acknowledges the subrogation rights of Platinum and such Other Holders under
such circumstances and agrees to execute and deliver such further documents
and/or instruments as Platinum or such Other Holder, as applicable, may
reasonably request in order to evidence any such subrogation rights, whether
before or after Platinum or such Other Holder makes any such indemnification
payment. The Company hereby waives any right against Platinum and such Other
Holders to indemnification, subrogation or contribution in respect of amounts
payable by the Company pursuant to this Section 18. Furthermore, the Company
expressly agrees that Platinum and the Other Holders are intended third party
beneficiaries as to the indemnification provisions of this Section 18 and shall
be entitled to bring suit against the Company to enforce said provisions.
19.Confidentiality. Except as required by law or as otherwise becomes public,
Indemnitee will keep confidential any information that arises in connection with
this Agreement, including but not limited to claims for indemnification or the
advance payment or reimbursement of Expenses, amounts paid or payable under this
Agreement and any communications between the Indemnitee, the Company and any
other parties to such matter.
20.Parties in Interest. Except as otherwise set forth in Section 18, nothing in
this Agreement is intended to confer any rights or remedies under or by reason
of this Agreement to any persons other than the parties to it and their
respective successors and assigns (including an estate of Indemnitee), nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any party hereto. Furthermore, except as set
forth in Section 18, no provision of this Agreement shall give any third persons
any right of subrogation or action against any party hereto.
21.Continuation of Indemnification. All agreements and obligations of the
Company contained herein shall continue during the period that Indemnitee is a
director or officer of the Company and shall continue thereafter so long as
Indemnitee may be subject to any possible claim or any Proceeding by reason of
the fact that Indemnitee was serving in the capacity referred to herein.
22.Indemnification by One or More Related Entities. If at any time during the
application of this Agreement, Indemnitee is also party to a separate indemnity
agreement between the Indemnitee and one or more corporations, partnerships,
limited liability companies, joint ventures, trusts or other enterprises or
nonprofit entities (including service with respect to an employee benefit plan)
where Indemnitee is serving as a director, officer, employee, agent or manager
at the request of the Company, then Indemnitee specifically agrees that all
demands and claims for indemnification by Indemnitee shall first be presented
to, and either paid or rejected, in whole or in part, by, such other entity or
entities, and that the indemnification contained in this Agreement shall apply
only to the extent that one or more of such entities for any reason refuses or
fails to fully indemnify Indemnitee under the terms of such entity’s indemnity
agreement, or is prohibited by any policy, statute or regulation.
23.Entire Agreement. Except as provided in Sections 3 and 22 hereof, this
Agreement represents and contains the entire agreement and understanding between
and among the parties with respect to the subject matter hereof, and all
previous statements or understandings, whether express or implied, oral or
written, relating to the subject matter hereof are fully and completely
extinguished and superseded by this Agreement.
24.Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto. No amendment of this Agreement shall impair the rights of
Indemnitee arising at any time with respect to events occurring prior to such
amendment.





--------------------------------------------------------------------------------





25.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent that Indemnitee has actually received payment (under
any insurance policy, bylaw or otherwise) of the amounts otherwise indemnifiable
under this Agreement.
26.Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.


[Signature Page to Indemnification Agreement]


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date specified above.
KEY ENERGY SERVICES, INC.




By: _____________________________            
Name: ___________________________
Title: ____________________________


Address for notices:
1301 McKinney Street, Suite 1800
Houston, Texas 77010


AGREED TO AND ACCEPTED:
INDEMNITEE


By: _________________________                    
Name:


Address for notices:
_____________________________
_____________________________
_____________________________




                        


                        


                        





